Case 19-11122   Doc 4   Filed 10/03/19   Entered 10/03/19 14:17:25   Desc Main
                           Document      Page 1 of 6
Case 19-11122   Doc 4   Filed 10/03/19   Entered 10/03/19 14:17:25   Desc Main
                           Document      Page 2 of 6
Case 19-11122   Doc 4   Filed 10/03/19   Entered 10/03/19 14:17:25   Desc Main
                           Document      Page 3 of 6
Case 19-11122   Doc 4   Filed 10/03/19   Entered 10/03/19 14:17:25   Desc Main
                           Document      Page 4 of 6
Case 19-11122   Doc 4   Filed 10/03/19   Entered 10/03/19 14:17:25   Desc Main
                           Document      Page 5 of 6
Case 19-11122   Doc 4   Filed 10/03/19   Entered 10/03/19 14:17:25   Desc Main
                           Document      Page 6 of 6
